DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 4/15/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed (see strike out documents in PTO-1449 form). It has been placed in the application file, but the information referred to therein has not been considered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishida (US PGPub No. 2002/0179288) in view of Chung (US PGPub No. 2008/0078531), Parish (US Patent No. 7,857,037) and Nakamura (US Patent No. 6,745,825).
Regarding claim 1, Ishida (Fig. 8) discloses a heat dissipation device (10), comprising:
a flat tubing having two opposed main walls (upper and lower walls) and two connecting walls (two curved side walls) connected thereto, wherein
the main walls and the connecting walls form an inner surface (inner surface of pipe 10) of the flat tubing,
the inner surface at least partially encloses an internal space of the flat tubing (see Fig. 11), and
a first capillary structure (grooves 13) is disposed on the inner surface; and only one support arm disposed in the internal space (pipe 20, the pipe 20 is a squashed copper pipe, paragraph 0052), wherein
the support arm extends along a longitudinal direction of the flat tubing (see pipe 20 in Fig. 9),
the support arm has a first longitudinal surface (top side of pipe 20 in Fig. 8) contacting the first capillary structure on the inner surface of the flat tubing (the grooves 13 adjacent to top side of pipe 20), a second longitudinal surface (bottom side of pipe 20 in Fig. 8) opposite the first longitudinal surface contacting the first capillary structure on the inner surface of the flat tubing (the grooves 13 adjacent to bottom side of pipe 20), a first side surface (left side of pipe 20) connected to the first longitudinal surface and the second longitudinal surface, and a second side surface (right side of pipe 20) opposite the first side surface and connected to the first longitudinal surface and the second longitudinal surface, wherein an entirety of the first longitudinal surface and an entirety of the second longitudinal surface contact the first capillary structure disposed on the inner surface (the top and bottom sides of pipe 20 in Fig. 8 fully contacts the grooves 13).
Ishida fails to disclose a second capillary structure is disposed on the first side surface and the second side surface of the support arm, and
the support arm includes only one bend, wherein the bent support arm includes a first portion and a second portion, the first portion is connected to the second portion via the bend, the first portion extends in the longitudinal direction, and the second portion extends transverse to the first portion.
Chung discloses a second capillary structure (wick 35 on support member 38, Fig. 4) is disposed on the first side surface and the second side surface of the support arm (on left and right sides of the support member 38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a second capillary structure on the first side surface and the second side surface of the support arm in Ishida as taught by Chung in order to increase the capacity of liquid working fluid being transported from condenser to evaporator.
Parish discloses the heat pipe (600) includes only one bend (the heat pipe 600 is bent 90 degrees at 604 as shown in Fig. 15), wherein the bent heat pipe includes a first portion (602) and a second portion (606), the first portion is connected to the second portion via the at least one bend (602 is connected to 606 via 604), the first portion extends in the longitudinal direction (vertical direction), and the second portion extends transverse to the first portion (horizontal direction).
Nakamura (Figs. 3 and 4b) discloses the heat pipe 4 including support arms (the ribs between openings 41 and/or wire mesh 42) can be bent as shown in Fig. 4b.
Based on the teachings of Parish and Nakamura, the heat pipe 10 including the interior pipe 20 in Ishida may have only one bend as shown in Fig. 15 of Parish.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the support arm includes only one bend, wherein the bent support arm includes a first portion and a second portion, the first portion is connected to the second portion via the bend, the first portion extends in the longitudinal direction, and the second portion extends transverse to the first portion in Ishida as taught by Parish and Nakamura in order to be fitted within a structure in certain installations.
Regarding claim 2, Ishida as modified further discloses wherein the support arm includes a first end and a second end longitudinally opposite the first end (see the lateral ends of pipe 20 in Fig. 9), and
the first longitudinal surface, the second longitudinal surface, the first side surface, and the second side surface each extends continuously from the first end to second end (see pipe 20 in Fig. 9).
Regarding claim 3, Ishida as modified further discloses wherein the support arm is spaced from the connecting walls (see Fig. 8, two white spaces are formed), and wherein the support arm and the first and second connecting walls cooperatively define at least one longitudinal passageway in the internal space (the curved side walls, upper and lower walls of tube 10, and pipe 20 define passageways for a working fluid, the passageway includes the two white spaces and channels in the grooves 13).
Regarding claim 4, Ishida as modified further discloses wherein the support arm and the first and second connecting walls cooperatively define at least two longitudinal passageways on opposite sides of the support arm (two white passageways are shown in Fig. 8).
Regarding claim 5, Ishida as modified further discloses wherein the second capillary structure and the first capillary structure are arranged in the at least one longitudinal passageway (the grooves 13 and the wick 35 in view of Chung are provided in the passageways).
Regarding claim 6, Ishida as modified further discloses wherein the first capillary structure and the second capillary structure include one of a metal mesh, grooves, and a sintered metal powder (grooves 13 have a groove structure; and wick 35 may be sintered or mesh metal, see paragraph 0033 of Chung).
Regarding claim 8, Ishida as modified further discloses wherein the second capillary structure is disposed only on the first side surface and the second side surface (the wick 35 is only provided on the left and right sides of the pipe 20 in Ishida).
Regarding claim 9, Ishida as modified further discloses wherein the flat tubing including the two opposed main walls and two connecting walls is a unitary structure (see Fig. 8, the assembled heat pipe is a united structure).
Regarding claim 10, Ishida as modified further discloses wherein the first longitudinal surface and the second longitudinal surface do not include the second capillary structure (the top and bottom surfaces only contact the grooves 13 but do not include wick 35).
Regarding claim 11, Ishida as modified further discloses wherein the first portion extends a first distance from the bend and the second portion extends a second distance from the bend, and the first distance is greater than the second distance (the heat pipe 10 as modified in view of and Parish and Nakamura has the section 602 longer than the section 606, see Fig. 15 of Parish).
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding the “spectacles” in second pipe 20 do not fully contact the first capillary structure, the rejection of Ishida’s Fig. 8 is relied upon in the rejection of claim 1. In Fig. 8 of Ishida, the interior pipe 20 is completely flattened so that its top and bottom sides completely contact the grooves 13.
In response to applicant’s argument that the heat pipes are bent but not the support arms are bent, it is evident that the heat pipe 4 of Nakamura with ribs (between openings 41, see Fig. 3) and wire mesh 42 can be bent, and Parish discloses that the heat pipe 600 has only one bent. Therefore, in order for the heat pipe to fitted within a structure in certain installations, one of ordinary skill in the art may incorporate the teachings of Nakamura and Parish to include the support arms including only one bent as recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763